DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the Amendment after Allowance dated June 23, 2021.  Claims 1-9 and 25-38 are presently pending and are presented for examination. 

Allowance of the claims
The following is a statement of reasons for allowance of the claims.

The features of wherein the flight control computer is configured to: set the active flight mode to the first selected flight mode in response to the flight director controlling flight of the rotorcraft, and to the second selected flight mode in response to the flight director  controlling flight of the rotorcraft; display a first indicator on the instrument panel in response to the active flight mode being set to the first selected flight mode from the first subset of the plurality of flight modes, the first indicator being a first color; display a second indicator on the instrument panel in response to the active flight mode being set to the second selected flight mode from the second subset of the plurality of flight modes, the second indicator being a second color, the second color different 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. McPherson whose telephone number is (313) 446-6543.  The examiner can normally be reached on 7:30 AM - 5PM Mon-Fri Eastern Alt Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.